DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 21 June 2022 and the request for continued examination filed on 21 June 2022. 
Claims 4, 7, 13, and 16 were canceled. Claims 1-3, 5, 8, 10-12, 14, 17,19 and 20 were amended. Claims 1-3, 5, 8-12, 14, and 17-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:
Claim 14 recites “wherein the medication information comprises a National Drug Code (NDC), and the adjudication prescription claim or a contract identified.” Based on parallel claim 5, this appears to contain a typographical error and should instead recite “and the adjudication prescription claim further comprises a contract identified”.
Claim 19 recites “identifying in the adjudicated prescription claim manufacturer rebate applied as a discount to be credited to the patient cost applied to the electronic transaction request based on the information associated with the electronic transaction request”. Based on 1) “credited to the patient cost applied to the electronic transaction request” does not make sense, 2) there is no antecedent basis for “electronic transaction request” in the claim, 3) the parallel limitations in the other independent claims had the underlined portioned eliminated by the most recent amendments, and 4) every other reference to “electronic transaction request” in all 3 independent claims was removed by the most recent amendments, this limitation appears to contain a typographical error and should recite  “identifying in the adjudicated prescription claim manufacturer rebate applied as a discount to be credited to the patient cost .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 3 “the processing circuitry configured to provide payment of the discount to the pharmacy device.” There is no antecedent basis for circuitry configured to provide payment in either claim 3 or the claim upon which it depends. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite.

Claim 8 recites “the electronic transaction request.” There is no antecedent basis for a “electronic transaction request ” in either claim 8 or the claim upon which it depends. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite. Claims 9 and 18 are similarly rejected. 

Claim 9 recites “the first party.” There is no antecedent basis for a “first party” in either claim 9 or the claim upon which it depends. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite. Claim 18 is similarly rejected. 

Claim 20 recites “generating the discount payment request report.” There is no antecedent basis for a “discount payment request report” in either claim 20 or the claim upon which it depends. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite. 
Examiner notes that amending the identified limitation to “generating a discount payment request report” would resolve the identified issue. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8-12, 14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 19, which is representative of claims 1 and 10, recites in part, a method for facilitating a real-time validation of rebates to be credited to a patient cost and to a pharmacy benefits manager for a prescription, by processing adjudicated prescription claims received from a plurality of pharmacy benefits managers in a network based upon processing of the adjudicated prescription claims against a plurality of rules selected dependent on a manufacturer of an associated prescription drug and a pharmacy from which associated prescription claim originated, the method comprising: parsing the adjudicated prescription claim to determine medication information, a pharmacy identifier identifying a pharmacy from which the associated prescription claim originated, and a prescription plan; identifying in the adjudicated prescription claim manufacturer rebate applied as a discount to be credited to the patient cost; in real-time relative to receiving the adjudicated prescription claim, identify rules to apply to the adjudicated prescription claim based on an identified manufacturer associated with the medication information, the rules defining rebates to be credited to the patient cost and to the pharmacy benefits manager, and validating application of the discount to the adjudicated prescription claim based on the rules; further in real-time relative to receiving the adjudicated prescription claim, and in an instance a violation is identified, (a) reversing the adjudicated prescription claim in response to the identification of violations of the rules established by the manufacturer and notify the pharmacy benefits manager of the reversal, and (b) generating a rejection response specifying an error condition and instructions to resolve the violation, and transmit the rejection response to the pharmacy from which the associated prescription claim originated; and further in real-time relative to receiving the adjudicated prescription claim, and in an instance no violations are identified in the adjudicated prescription claim with respect to the manufacturer rebate, store the adjudicated prescription claim as a paid claim and transmit a corresponding response to the pharmacy device from which the associated prescription claim originated. These limitations describe a concept of processing and validating a benefit claim, which is a commercial interaction. Therefore the claims describe a concept falling within the methods of organizing human activity grouping as described by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of a computing device comprising: a communication interface; processing circuitry, and claim 10 recites the additional element of a non-transitory computer readable medium. These elements are recited at an extreme level of generality, and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional elements of receiving a claim from a pharmacy benefits manager device, notifying a pharmacy benefits manager device, and transmitting a respect to a pharmacy device. The pharmacy benefits manager device and the pharmacy device are recited at a high level of generality, and may be interpreted as generic computing devices. These additional elements reflect no improvement to technology, no particular machine, no transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional element, individually and in combination with each other and the prior computing device, only generally link the abstract idea to a technological environment involving networked computing devices communicating with one another. As such, these additional elements, and the combination of additional elements, does not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, claims 1 and 10 recite an additional element interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite additional elements of receiving information from and sending information to other devices.  The courts have recognized receiving and transmitting data over a network to be a conventional computer function. As such, these additional elements, both individually and in combination with the prior additional element, do not amount to significantly more. There are no further additional elements. As the additional elements, both individually and as a combination, do not amount to significantly more than the abstract idea, the claims are determined to be ineligible. 
Claims 2-5, 8, 9, 11, 12, 14, 17, 18, and 20 further describe the abstract idea, and set forth no other additional elements. These claims continue to recite abstract ideas, albeit narrowed ones. The previously identified additional elements, individually and as a combination, do not integrate the narrowed abstract ideas into a practical application for similar reasons as explained above. The previously identified additional elements, individually and as a combination, fail to amount to significantly more than the narrowed abstract idea for similar reasons as explained above. Thus as the dependent claims remain directed to an abstract idea, and as the additional elements of the claims do not amount to significantly more than the abstract idea, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley, II (US 2019/0385722 A1) [hereafter referenced as “Wiley”].

Regarding Claim 1, 10, and 19: Wiley discloses a computing device configured to facilitate a real-time validation of rebates to be credited to a patient cost and to a pharmacy benefits manager for a prescription, by processing adjudicated prescription claims received from a plurality of pharmacy benefits manager devices in a network, based upon processing of the adjudicated prescription claims against a plurality of rules selected dependent on a manufacturer of an associated prescription drug and a pharmacy device from which an associated prescription claim originated, the computing device comprising: 
a communication interface (FIG. 1 shows an example system for prescription order processing, according to some embodiments. Each of the entities shown in FIG. 1 comprises one or more computers. One example of a suitable computer system is shown in FIG. 14. See at least [0041] and Fig. 1. Also: When used in a networked environment, computer system 1410 may include modem 1472 for establishing communications over a network 1471, such as the Internet. Modem 1472 may be connected to bus 1421 via user network interface 1470. See at least [0188] and Fig. 11) configured to receive an adjudicated prescription claim from the pharmacy benefits manager (Upon receiving an approved claim response from the Prescription Benefits Administrator 105, the Network Switch Computer 102 identifies the claim as originating at the Benefits Aggregator Computer 103 and redirects the response to the Benefits Aggregator computer 103. The Benefits Aggregator 103 identifies the response claim as originating from the original benefit claim request, stores the benefits claim response and may extract from it any information necessary to populate an additional benefit claim request, obtains other information necessary to populate the additional benefits claim request that is not present in the rebate administrator's response from the Member ID file or some other data source, creates a new claim request according to the payer sheet specified by the Manufacturer Coupon Administrator 106 and forwards the claim request to the Network Switch Computer 102 for submission to the Manufacturer Coupon Administrator 106 for eligibility and benefits determination (“Claim Three”). The Manufacturer Coupon Administrator 106 may approve or deny the claim for benefits. See at least [0075]);
processing circuitry (The computer system 1410 further includes one or more processors 1420 coupled with the bus 1421 for processing the information. See at least [0182], [0041], and Fig. 1) configured to: 
parse the adjudicated prescription claim to determine medication information, a pharmacy identifier identifying a pharmacy from which the associated prescription claim originated (Upon receipt of the benefits claim request from the Network Switch Computer 102, the Manufacturer Coupon Administrator 106, may identify within the claim request one or more data elements which may include: From the HEADER segment: SERVICE PROVIDER ID QUALIFIER (FIELD 202-B2), SERVICE PROVIDER ID (FIELD 201-B1), DATE OF SERVICE (FIELD 401-D1), From the Claim Segment: PRODUCT/SERVICE ID QUALIFIER (FIELD 436-E1), PRODUCT/SERVICE ID (FIELD 407-D7), QUANTITY DISPENSED (FIELD 442-E7), COMPOUND CODE (FIELD 406-D6). From the various segments and data elements on the claim request as well as the instruction set sent to the manufacturer coupon administrator computer by the Benefits Aggregator 103, and the Member ID file). 
identify in the adjudicated prescription claim a manufacturer rebate applied as a discount to be credited to the patient cost (creates a new claim request according to the payer sheet specified by the Manufacturer Coupon Administrator 106 and forwards the claim request to the Network Switch Computer 102 for submission to the Manufacturer Coupon Administrator 106 for eligibility and benefits determination (“Claim Three”). The Manufacturer Coupon Administrator 106 may approve or deny the claim for benefits. See at least [0075]. Also: in some cases there are additional benefits available to the consumer, such as a pharmaceutical manufacturer coupon or rebate that the consumer of which the consumer is not aware. See at least [0006]). 
in real-time relative to receiving the adjudicated prescription claim (This entity will establish relationships with pharmacies, pharmaceutical manufacturers, wholesalers, insurers, and discount programs that will provide the information about the benefits that are available and allow for the creation and synchronization of the individual claims necessary to provide aggregated benefits to consumers in a real-time, automated fashion. See at least [0010]. Also:  It should be noted that each claim request that is created along with the transmission, processing, response, sequencing, subsequent claim creation, transmission, processing, response, continuing until no additional claims need be created in association with the original claim request, the final aggregated claim response creation and return to the pharmacy must occur within the time that the connection with the pharmacy for the original request is still open; usually less than fifteen seconds. See at least [0144]), identify rules to apply the adjudicated prescription claim based on an identified manufacturer associated with the medication information, the rules defining rebates to be credited to the patient cost and to the pharmacy benefits manager, and validate application of the discount to the adjudicated prescription claim based on the rules (The Manufacturer Coupon Administrator 106 receives, stores, and processes claim requests that are formatted in a standardized format, commonly the current NCPDP telecommunications standard, according to plan design rules that have been set by a program sponsor. … This specific instance may be set up with program design rules set out by the product manufacturer that wishes to offer consumer benefit to a purchaser of the product or products for which the benefit may be provided in an electronic fashion. See at least [0048]. Also: Upon receipt of an approved response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the Manufacturer Coupon Administrator 106 proceeds with the other rulesets that will determine the final approval or denial status of the claim request. See at least [0079]. Also: Upon approval to dispense the inventory with applied benefit, the Manufacturer Coupon Program Ruleset continues with its benefits eligibility and level determination. The Manufacturer Coupon Program Ruleset may approve or deny the claim for benefits. See at least [0152]);
further in real-time relative to receiving the adjudicated prescription claim, and in an instance a violation is identified, (a) reverse the adjudicated prescription claim in response to the identification of violations of the rules established by the manufacturer and notify the pharmacy benefits manager device of the reversal, and (b) generate a rejection response specifying an error condition and instructions to resolve the violation and transmit the rejection response to the pharmacy device from which the associated prescription claim originated (Upon receipt of a denied response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the Manufacturer Coupon Administrator 106 denies the benefit claim request and sends a rejected claim response to the Network Switch Computer 102 for return to the Pharmacy Computer 101 according to the payer sheet defined by the Manufacturer Coupon Administrator 106. See at least [008]. Also: Upon receiving a denied claim response from the Manufacturer Coupon Administrator 106, the Network Switch Computer 102 identifies the claim as originating at the Benefits Aggregator Computer 103 and redirects the response to the Benefits Aggregator computer 103. The Benefits Aggregator Computer 103 consults the UPI Crosswalk File, for determination of continuing in the process to the next benefit claim administrator or reversing any prior process and returning the rejected response to the Network Switch Computer 102 to be forwarded to the Pharmacy Computer 101. See at least [0081]. Also: If any of the steps fail to result in an approved response or completed action, the other steps in the continuum may either continue or the process may be reversed to the beginning with a message being provided to the HCP to make corrections to the submission request or for provision to the prescription consumer as to why the prescription benefit claim request was not successful. See at least [0162]). 
further in real time relative to receiving the adjudicated prescription claim, and in an instance no violations are identified in the adjudicated prescription claim with respect to the manufacturer rebate, store the adjudicated prescription claim as a paid claim and transmit a corresponding response to the pharmacy device from which the associated prescription claim originated (Upon receipt of an approved response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the Manufacturer Coupon Administrator 106 proceeds with the other rulesets that will determine the final approval or denial status of the claim request. See at least [0079]. Also: Upon approval of the benefits claim response, the Manufacturer Coupon Administrator 106 populates a benefit claim response that details, among other things, the dollar amount that will be paid to the original submitting pharmacy and the amount to be collected from the prescription consumer and returns the claim to the Network Switch Computer 102 for return to the Pharmacy Computer 101. See at least [0087]. Also: The Manufacturer Coupon Administrator 106 also generates, stores, and communicates claim responses to claim requests with approval or denial of claim benefits along with the appropriate information supporting the approval or denial of benefits for further use by the submitter in communications, accounting, correcting, or further submission to additional benefit providers. See at least [0048]). 

Wiley does not expressly disclose that the Manufacturer Coupon Administrator parses the claim to determine a prescription plan.
However, Wiley separately discloses parsing the claim to determine a prescription plan (The HP member file includes identifiers from the consumer marketplace or other entity with unique consumer identifiers, such as the NCPDP database, allowing for the identification of their members for participation in the aggregated prescription benefits program described herein and the appropriate benefit providers that are available to the consumer. For example, as shown in FIG. 2, the HP member file includes a bank identification number (BIN), Processor Control Number (PCN), and Group combination. The BIN, PCN, Group and Member ID are used to determine the address to which the claim should be sent, the member database within the target computer receiving the claim that houses the eligibility file and, along with other items in the claim such as date of birth, gender, and more, match the person requesting claim eligibility the eligibility file for the benefit providers. The BIN is a six-digit number that health plans can use to process electronic pharmacy claims. The PCN is a second identifier that is used for routing claims. Finally the Group identifies the group from among other groups insured by the same company. See at least [0059]. Also: The crosswalk file thus provides a mapping between the HP member plan file and the information in the UPI file. Multiple HP member plan files (e.g., one for each benefit provider) may be linked in this form. The Member ID files may also store identifiers that make it possible, in the aggregated form, to identify the consumers in the consumer marketplace for determination of available benefits. See at least [0060]. Also: Starting a step 1305, one of the computers in system receives a prescription claim request related to a consumer from a requesting entity. The prescription claim request may include, for example, an identification of the consumer, a product for which a prescription order or inquiry is being made, the prescriber who created the prescription order for the consumer, and an indication of a dispensing entity which will provide the prescription order to the consumer. …  At step 1310, a crosswalk file is retrieved that includes information from a plurality of health plan member files describing benefits available to the consumer provided by a plurality of benefit providers. See at least [0165]-[0166]. Also: A healthcare benefit claim or inquiry request containing data elements that provide for the identification of the individual for whom the claim or inquiry request is being made, the product for which the claim or inquiry request is being made, the prescriber who created the prescription order containing the consumer, instruction, and product details, and (optionally) the dispensing entity which will provide the prescription order to the consumer, and (optionally) one of the benefit providers that may provide prescription benefits to the consumer to assist with the cost of the prescription order produced. See at least [0039]). 
Wiley provides a system that allows a third party device to process benefit requests from a prescription benefit manager for manufacturer discounts, which differs from the claimed invention by this device processing the request to determine a prescription plan. However, Wiley discloses another device processing a request to determine a prescription plan. One of ordinary skill in the art could have trivially applied the plan determination techniques of Wiley to Wiley’s Manufacturer Coupon Administrator device of Wiley. Further, one of ordinary skill the art would have recognized that such an application of Wiley would have resulted in an improved system which would provide additional plan information to the Manufacturer Coupon Administrator device, and which would allow that device to evaluate manufacturer rules regarding prescription plans. As such, the application of Wiley and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wiley. 

Regarding Claim 8 and 17: Wiley teaches the above limitations. Additionally, Wiley discloses mapping fields from the prescription claim in a first format to a second format comprising a National Council for Prescription Drug Programs (NCPDP) manufacturer rebate standard format (The Benefits Aggregator 103 provides prioritization, sequencing, creation, formatting and submission of prescription claim requests for primary or subsequent payers whether utilizing prior payer response information or some other source to populate the created prescription claim request. See at least [0045]. Also: The Manufacturer Coupon Administrator 106 receives, stores, and processes claim requests that are formatted in a standardized format, commonly the current NCPDP telecommunications standard, according to plan design rules that have been set by a program sponsor.  See at least [0048]. Also:  The Pharmacy Computer 101 receives a prescription order from or on the behalf of a Prescription Consumer 100 whether from manual data entry by a human or machine or transmitted in electronic form over some communication interface such as an electronic prescription network. The Pharmacy Computer 101 formats the prescription order into an electronic benefit claim request defined by a prescription benefits administrator computers 105, 104, 106, 107, 1011 which may be in the form of a payer sheet and submits it to the Network Switch Computer 102 to have the data contained therein checked for accuracy and appropriateness and to utilize the Network Switch Computer 102 connection to one or more of the various benefits administrator, aggregator, or adjudicator computers (103, 104, 105, 106, 107, 1011, and 1011). The Network Switch Computer 102 interrogates the electronic benefit claim request for identifying characteristics that are provided to the Network Switch Computer 102 from the Benefits Aggregator 103 using a data file, internal database, or remote connection to an external database. If the electronic benefit claim request meets the requirements of identification, it is then targeted for further action and may be forwarded to the Benefits Aggregator, 103.  See at least [0066]). 
	Wiley suggests a system which processes claims in a NCPDP formats, upon which the claimed invention’s reformatting of claims into a NCPDP format at the system can be seen as an improvement. However, Wiley separately demonstrates that the prior art already knew of formatting claims into a NCPDP format, just at a separate device. One of ordinary skill in the art could have easily applied Wiley’s NCPDP formatting at Wiley’s Manufacturer Coupon Administrator system. Further, one of ordinary skill in the art would have understood that such an application of Wiley would have resulted in a more flexible system that could process claims received from benefit aggregators which do not format claims into a NCPDP format. As such, the application of Wiley and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wiley.

Regarding Claim 9 and 18: Wiley teaches the above limitations. Additionally, Wiley discloses wherein the discount identified is a primary discount and processing a secondary discount payment against the electronic transaction request; and generate a report to reconcile the primary discount payment and the secondary discount payment with the first party (In some embodiments the UPI Crosswalk File will have automatically generated data elements that indicate the sequence in which the plurality of claims should be submitted. One example is as follows: A HP submits a HP member file to the Benefits Aggregator containing the identification elements for all of its eligible members. The GEN member ID assigned to each member and subsequently populated into the UPI Crosswalk File will contain an element that indicates that the claims for each of these identified members should be first sent to the Manufacturer Rebate Administrator for benefit determination. If benefits are provided, the benefit amount payable by the Manufacturer Rebate Administrator should then be applied to the total value of the claim resulting in a remaining value that is the remainder after subtracting the Manufacturer Rebate benefit from the total claim value. Subsequently, the claim should be sent to the Prescription Benefits Administrator, the Manufacturer Coupon Administrator and the WHSE Coupon Administrator respectively and those benefits applied in similar, waterfall, fashion. Information in the UPI Crosswalk File will also indicate if the claim should be re-sequenced to the Manufacturer Rebate Administrator, the Prescription Discount Administrator, the Manufacturer Coupon Administrator, and the WHSE Coupon Administrator should the claim to the Prescription Benefits Administrator fail to result in an approved response. This second pathway would provide the prescription consumer with the greatest out of pocket cost reduction possible if, for some reason, the prescription insurance benefit is not available for that particular prescription at that particular time. See at least [0061]. Also: Once the order submission sequence is determined the computers then submit the claim or inquiry requests to the benefit providers at step 1320 according to the order submission sequence. At step 1325, one or more of the computers automatically aggregate responses from the benefit providers in order to generate an aggregated response to the prescription claim request. Finally, once the responses are aggregated, the aggregated response is provided to the requesting entity at step 1330. The aggregated response may be in the form of a claim detail file that includes the responses from each claim request that was submitted by the intermediary or benefits aggregator on behalf of the original submitter to the various benefits administrators that were involved in processing benefit claims related to the initial benefit claim request; such file will enable the original submitter to create account receivable records that will enable reconciliation of the payments and the associated payment record detail, whether in electronic report, paper, or standardized format, such as American National Standards Institute (ANSI) Accredited Standards Committee (ASC) X12 form 835, that will be received that are related to the initial claim request. See at least [0167]. Also: In some embodiments, the Benefits Aggregator 103 also provides the capability of processing benefit inquiry requests from one or more consumer marketplaces wherein a prescription consumer (individual or group) may request the aggregate benefit level and final cost associated with providing a product or group of products to a prescription consumer (individual or group). See at least [0045]. Also: in some embodiments, the action includes receiving, storing, accumulating, and aggregating the responses from one or more previous benefits administrators or calculations. In other embodiments, the action includes formatting the final claim response to the submitter (usually a pharmacy or prescriber location) into a single, aggregated claim or inquiry response that provides the aggregate effect of all benefits provided on all applicable claim inquiry responses or calculations. See at least [0176]. 
Wiley suggests a system which processes primary manufacturer discounts, upon which the claimed invention’s processing of secondary discounts and reconciling the discounts can be seen as an improvement. However, Wiley separate demonstrates that the prior art already knew of a device processing secondary discounts and reconciling them. One of ordinary skill in the art could have easily applied the techniques of Wiley at Wiley’s Manufacturer Coupon Administrator system. Further, one of ordinary skill in the art would have understood that such an application of Wiley would have resulted in a system where the Manufacturer’s coupon administrator would have reported final pricing information to a pharmacy and the consumer, allowing the manufacturer coupon administrator to control the final pricing information presented. As such, the application of Wiley and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wiley.

Claims 2, 3, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley, II (US 2019/0385722 A1) [hereafter referenced as “Wiley”] in view of Ayers, JR. et al. (US 2005/0240473 A1) [hereafter referenced as “Ayers”].

Regarding Claim 2, 11, and 20: Wiley teaches the above limitations. Wiley does not appear to disclose wherein the processing circuitry is further configured to generate a discount payment request report by aggregating a plurality of transaction records  and respective discounts and generate an aggregated discount payment report to accompany an invoice for the plurality of transaction records to a respective manufacturer.
	Ayers teaches wherein the processing circuitry is further configured to generate a discount payment request report by aggregating a plurality of transaction records and respective discount and generate an aggregated discount payment report to accompany an invoice for the plurality of transaction records to a respective manufacturer (In step 54, program administrator 22 accesses funds from manufacturer 12 for the rebate qualified drug. As mentioned above, in one case, a rebate request is electronically transmitted or submitted to manufacturer 12, which in turn sources the rebate funds to program administrator 22 for allocation to merchant 16 or consumer 18. Manufacturer 12 may independently confirm and authenticate the rebate request and then provide the qualified rebate funds to program administrator 22 by way of EFT. … Again, submission of rebate requests is executed in real-time or in a batch process as described above. See at least [0041]). 
Wiley suggests a system that processes manufacturer rebates, upon which the claimed invention’s reporting of rebates to a manufacturer can be seen as an improvement. However, Ayers demonstrates that the prior art already knew of aggregating rebate requests and sending them to a manufacturer for compensation. One of ordinary skill in the art could have easily applied the techniques of Ayers to the system of Wiley. Further, one of ordinary skill in the art would have recognized that such an application of Ayers would’ve resulted in an improved coupon administration system which could process the funds associated with approved rebates. As such, the application of Ayers and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wiley and the teachings of Ayers. 

Regarding Claim 3 and 12: Wiley in view of Ayers teaches the above limitations. Additionally, Ayers teaches providing payment of the plurality of discounts to the pharmacy device (program administrator 22 can batch process the rebate transactions from each pharmacy at the end of each cycle, e.g., end of each business day or week, and performs an electronic funds transfer (EFT) to pharmacy 16 to reconcile all rebates outstanding and due. See at least [0032]). Additionally, Wiley teaches a remittance report associating the discounts to respective transaction records (the Benefits Aggregator 103 or the individual benefits administrator computers (104, 105, 106, 107, 1011) will create and send documentation along with the payment for approved claims to the Pharmacy Computer 101 or the Prescription Consumer 100 for identification of the individual claims or inquiries that were processed as a part of the aggregated response and the level of benefit that was provided as part of the aggregated response. See at least [0101]).
Wiley and Ayers suggest a system which processes manufacturers rebates and provides batch compensation to pharmacies, upon which the claimed invention’s report associating discounts to transactions can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of reports associated discounts to transactions. One of ordinary skill in the art could have easily applied the reporting techniques to the batch compensations of Ayers to provide reports associating sets of discounts to transactions. One of ordinary skill in the art would have recognized that such an application of Wiley would have resulted in an improved system which would provide pharmacies with the information to determine which transactions have been successfully compensated by a manufacturer. As such, the application of Wiley and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wiley and the teachings of Ayers.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley, II (US 2019/0385722 A1) [hereafter referenced as “Wiley”] in view of Timmerman et al. (US 2016/0321410 A1).

Regarding Claim 5 and 14: Wiley teaches the above limitations. Additionally, Wiley discloses the adjudicated prescription claim further comprises a contract identifier (Upon receipt of the benefits claim request from the Network Switch Computer 102, the Manufacturer Coupon Administrator 106, may identify within the claim request one or more data elements which may include: From the HEADER segment: SERVICE PROVIDER ID QUALIFIER (FIELD 202-B2), SERVICE PROVIDER ID (FIELD 201-B1), DATE OF SERVICE (FIELD 401-D1), From the Claim Segment: PRODUCT/SERVICE ID QUALIFIER (FIELD 436-E1), PRODUCT/SERVICE ID (FIELD 407-D7), QUANTITY DISPENSED (FIELD 442-E7), COMPOUND CODE (FIELD 406-D6). From the various segments and data elements on the claim request as well as the instruction set sent to the manufacturer coupon administrator computer by the Benefits Aggregator 103, and the Member ID file, the Manufacturer Coupon Administrator 106 creates a query for approval to provide benefits for the product requested, in the amount requested, by the Pharmacy Computer 101 requesting it, at the time requested and submits the request to the Eligible Inventory Administrator 1010 (see e.g., FIG. 1). See at least [0076]. Also: The Manufacturer Coupon Administrator 106 receives, stores, and processes claim requests that are formatted in a standardized format, commonly the current NCPDP telecommunications standard, according to plan design rules that have been set by a program sponsor. The Manufacturer Coupon Administrator 106 also generates, stores, and communicates claim responses to claim requests with approval or denial of claim benefits along with the appropriate information supporting the approval or denial of benefits for further use by the submitter in communications, accounting, correcting, or further submission to additional benefit providers. This specific instance may be set up with program design rules set out by the product manufacturer that wishes to offer consumer benefit to a purchaser of the product or products for which the benefit may be provided in an electronic fashion. See at least [0048]). However, Wiley does not appear to disclose where the medication information comprises a National Drug Code (NDC). 
	Timmerman teaches claims with medication information comprising a National Drug Code (NDC) (Claim Information … Drug, product or healthcare service information (e.g., National Drug Code (NDC)). See at least [0159]-[0160]). 
Wiley suggests a system that allows processes claim requests for manufacturer discounts, which differs from the claimed invention by the substitution of Wiley’s generic medication codes for a National Drug code. However, Timmerman demonstrates that the prior art already knew of pharmacy benefit claims identifying drugs via a National Drug Code. One of ordinary skill in the art could have trivially substituted the NDC of Timmerman into the claims of Wiley. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would use NDCs to identify the medications relevant to the benefit claims. As such, the substitution of Timmerman into Wiley and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wiley and the teachings of Timmerman. 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claim 20: Claim 20 is amended to correct the insufficient antecedent basis. 
Examiner’s Response: Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. Applicant’s amendments do not address the identified issue. 

Applicant’s Argument Regarding 112(d) Rejections of claims 7 and 16: Claim 7 and 16 are cancelled such that the rejection is moot. 
Examiner’s Response: Applicant's amendments filed 21 June 2022 have been fully considered and they resolve the identified issue. The rejection under 112(d) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-5, 7-14, and 16-20:
Proposed regulation suggests that pharmacy benefit manager or prescription benefit managers (PBM) should be prevented by a different, third-party device from accepting a manufacturer rebate that should be credited to a patient. However, the proposed legislation does not include how to implement or enforce the crediting of such rebates.
Example embodiments improve upon prior systems by validating the rebate in real-time and crediting the amount toward the patient such that the patient’s out of pocket cost is reduced in real-time when they obtain the prescription at the pharmacy, rather than relying on the PBM to claim the rebate after the transaction has occurred (and possibly provide the funds to the patient, which is unlikely to occur due to lack of enforcement or oversight.
The problems addressed by claimed embodiments … is rooted in computer technology due to the constraints of the pre-existing systems and transaction formats that otherwise prohibit two claim types. 
The solution is rooted in technology based on the reliance of determining the source of data in the electronic transaction.
The independent claims, at least as now amended, provide a technical improvement, of validating the adjudicated prescription claim, and generating and transmitting a reversal and a corresponding rejection response when violations occur. By constructing a rejection message that is to be transmitted by the computing device to which the claims are drawn, to the pharmacy, and a reversal to the PBM, the amended independent claims may provide for more efficient utilization of the corresponding systems in relation to the reversal of a transaction relating to a prescription claim, in comparison to other system which rely upon the pharmacy device itself to construct and transmit the reversal message. 
Applicant submits the USPTO in the above analysis of Example 39 does not consider if a human can perform the steps in the mind. Rather, the Office considers whether the steps are practically performed in the human mind. In the present case, the claimed operations that are performed in real-time are not practically performed in the mind. 
Similarly [to Example 42], he pending claims provide a specific improvement over prior systems that cannot validate payment of manufacturer paid rebates in real-time. 
Applicant submits that based on at least Example 42 provided by the USPTO, the claims include additional elements that integrate the alleged abstract idea of organizing human activity into a practical application.
Examiner’s Response: Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Examiner notes that applicant has not provided any proposed regulations or legislation. Examiner is unfamiliar with such proposals, and in the absence of evidence of such proposals, applicant’s arguments asserting an improvement based on the requirements of such proposals are unpersuasive. Additionally, examiner notes that applicant’s characterization of this proposed regulation/legislation suggests that it would provide a strong motivation to modify existing systems to arrive at the present claims, and thus would appear to establish in combination with existing systems a prima facie case of unpatentability for the claims. 
Examiner takes applicant’s characterization of embodiments here to be a characterization of the claims. Examiner notes that “crediting the amount toward the patient such that the patient’s out of pocket cost is reduced” cannot reasonably be understood to be a technical solution to a technical problem. With regards to the “real-time” processing of claims, Examiner notes that the specification appears to provide no technical details on how to implement such “real-time” processing. Instead, Applicant’s disclosure appears to describe such functionality in such a way that takes its implementation for granted (e.g., [0031], [0033], and [0040]). Per MPEP 2106.04(d), “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” Based on the specification, one of ordinary skill in the art could not reasonably understand the specification as providing an improvement of real-time processing. Further, examiner notes that the claims do not appear to actually require any amount to be credited to the patient’s cost. As such, applicant’s claims do not appear to reflect applicant’s asserted improvement. 
Examiner notes applicant does not identify the “constraints” which prevented computer technology from providing a benefit to a consumer rather than a PBM. It appears to the examiner that there is no technological constraint preventing a system from doing so. As such, there is no technological problem to overcome. Additionally, Examiner notes that the reference to “formats that otherwise prohibit two claim types” appears to be unrelated to the present claims. 
“Determining the source of data in the electronic transaction” appears to be unrelated to the present claims. Additionally, examiner notes that it is not clear exactly what applicant considers to be “the problem” addressed by the claims, and that more fully explaining the problem may be helpful to advancing the eligibility issue. 
Examiner notes that applicant has not provided any prior art regarding a systems “which rely upon the pharmacy device itself to construct and transmit the reversal message.” Examiner is unfamiliar with such systems, and in the absence of evidence of such systems, applicant’s arguments asserting an improvement over such systems are unpersuasive. Additionally, applicant’s assertion of a possible improvement in efficiency is insufficient to support the claims constituting an improvement to technology. 
Examiner notes that whether claims are practically performed in the human mind is only applicable to the mental processes grouping. Per MPEP 2106: “A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process.” The present claims have not been asserted to recite a mental process. As such, applicant’s assertion here fails to address the rejection of record. Further, examiner notes that applicant has not articulated any basis for concluding that the steps cannot be practically performed in the human mind. 
Again, examiner notes that the specification appears to provide no technical details regarding how to validate rebates in real time. The specification describes such functionality as functionally defined results, suggesting that one of ordinary skill in the art could already achieve such functionality. Therefore one of ordinary skill in the art would not recognize the specification as providing a technical improvement involving validating rebates in real time. As such, applicant’s argument is unpersuasive. 
Examiner notes that applicant’s argument fails to specifically identify any additional elements. As the additional elements identified by the examiner do not integrate the abstract idea into a practical application, Applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-5, 7-14, and 16-20: 
Example embodiments of the claims facilitate real-time validation of manufacturer rebates to be credited to a patient cost for a prescription as they are applied in an adjudicate prescription claim received from a PBM device.
Ayers, Jr,. Wiley, and Leonardi fail to teach or suggest such features.
 Examiner’s Response: Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Examiner notes that applicant’s arguments based on “example embodiments” of the claims are generally unpersuasive because they are not based on the limitations of the claims. Embodiments of the claims may include features which are not required by the claim, and as such are irrelevant to the question of whether the prior art reads on a claim. 
Contrary to applicant’s assertion, and as explained above, Wiley discloses real-time validation of manufacturer rebates to be credited to a patient cost for a prescription as they are applied in an adjudicated prescription claim received from a PBM device. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 12 November 2021.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-07-03